 WESTINGHOUSE BROADCASTING COMPANY339Westinghouse Broadcasting Company,Inc.andAmeri-can Federation of Television and RadioArtists,Washington-BaltimoreLocal,AFL-CIO, Peti-tioner.Case 5-RC-7730February 8, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, by Ameri-can Federation of Television and Radio Artists, Wash-ington-Baltimore Local, AFL-CIO, on July 9, 1971, ahearing was held on August 25, and October 28 and 29,1971, before Frank S. Astroth, Hearing Officer of theNational Labor Relations Board. On October 29, 1971,the Regional Director for Region 5 issued an ordertransferring the case to the Board. Thereafter, briefswere filed by the Employer and the Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.No question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and (7)of the Act, for the following reasons:The Employer is an Indiana corporation with itsprincipal office in New York City. The Employer oper-ates television stationWJZ-TV in Baltimore, Mary-land.WJZ-TV is affiliated with the American Broad-casting Company, and provides a complete line-up oftelevision programs, including those of local, ABC net-work, and Westinghouse "Group" presentations.The Petitioner seeks to represent a unit of all newsproducers at the Employer'sWJZ-TV Baltimore,Maryland, station. The Employer contends that therequested unit is inappropriate for collective-bargain-ing purposes because the news producers are super-visors within the meaning of Section 2(11) of the Actand, therefore, that the petition should be dismissed.We agree.The general manager of Station WJZ-TV is responsi-ble for all operations of the station. The programmanager, who reports to the general manager, is totally195 NLRB No. 63responsible for all programing on the station, includingall local and network presentations. There are encom-passed within the program department four separatedepartments, namely, the news department, withwhich we are here concerned, the traffic and operationsdepartment, the film department, and the studioproduction department.The function of the news department is to "searchout the news, gather it, analyze it, and report it respon-sibly." The news department is under the supervisionand control of the news director, and numbers about 25employees. They includean assignmenteditor/assist-ant news director, 4 news producers (at issuehere), 10newscasters/reporters (talent), who gather and reportthe news over the air, 7 news cameramen, 2 film pro-cessors, and 1 film editor. The cameramen, film pro-cessors, and film editor are represented by the Interna-tional Alliance of Theatrical and Stage Employees, andthe newscasters/reporters are represented by the Peti-tioner. There is no history of collective bargaining forthe news producers involved herein.The news department produces three news programsper day, Monday through Friday, at 1 p.m., 5:30 p.m.,and 11 p.m. On Saturdays and Sundays, two news pro-grams are produced each day, one being telecast at 6:30p.m. and the other at 11 p.m. There is at least one newsproducer assigned to each show.The news producer is, as the name implies, the pro-ducer of the news program, and has overall responsibil-ity for bringing the whole package together. He is re-sponsible for the content of the program, thestructuring of the program, the timing in the program,and the placement of commercials within the program.In developing the format of the show, the news pro-ducer will decide what stories will be used; review thescripts prepared by the news reporters and the camera-men; decide the time for each news segment;assignnews reporters the writing of necessary story lead-ins;directly oversee the work of the film processors and filmeditor; and, finally, assume complete responsibility forthe show's continuity, accuracy, and conformance tocompany policy and Federal Communications Com-mission rules. It is significant that, while the news pro-ducers are responsible to the news director and hisassistant, it is the news producers and not the directoror his assistant, who are responsible for the immediate,day-to-day supervision of the cameramen, news report-ers, film processors, and the film editor.Additionally, the news producers, in the absence ofthe news director and the assignment editor, can assignreporters and cameramen to stories, and reassign themas needed. Although they do not have authority to callemployees to work outside their normal shift, they dohave the authorityto assignovertime work to em-ployees, such as the cameramen, news reporters, andfilm processors, after their shift.Moreover, on week- 340DECISIONSOF NATIONALLABOR RELATIONS BOARDends the news producers are in complete charge of thenews operation. The news producers have authority topurchase stories from "stringers" (free agents who offernews films for sale) and to buy other stories from off-duty employee cameramen, although this practice hasbeen curtailed somewhat in recent months due tobudgetary limitations.The news producers meet with the news director, theprogram manager, and other high echelon officials, inmonthly meetings to discuss and formulate companypolicy decisions. Discussions are held as to the develop-ment of prime time programs to go on the air in the fall,efforts to improve the position of the newscast, budge-tary problems, theassignmentsof news stories, and thequality of the talent. The news producers are consid-ered by the Employer as part of the management andsupervisory structure. They are paid from the super-visory payroll, i.e., bimonthly rather than weekly; and,moreover, they are eligible for participation in theWestinghousemanagementdisability plan, a right ac-corded only to supervisoryand management em-ployees.In the light of the foregoing, and the record as awhole, we find that the news producers responsiblydirect the work of other employees, including the newsreporters, cameramen, film processors, and film editor,and that they possess other indicia of supervisory au-thority, as noted above, includingassignmentof over-time to and immediate responsibility for the work ofthese employees. We therefore conclude that they aresupervisors within the meaning of Section 2(11) of theAct. Accordingly, we shall dismiss the petition.'ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.SeeWestinghouse BroadcastingCompany, Inc,188 NLRB No 24